     Case 2:18-cv-00534-CBM-AFM Document 69 Filed 05/28/19 Page 1 of 2 Page ID #:456




 1     NICOLA T. HANNA
       United States Attorney
 2     DAVID M. HARRIS
       Assistant United States Attorney
 3     Chief, Civil Division
       JOANNE S. OSINOFF
 4     Assistant United States Attorney
       Chief, General Civil Section
 5     DANIEL O. BLAU (Cal. Bar No. 305008)
       Assistant United States Attorney
 6           Federal Building, Suite 7516
             300 North Los Angeles Street
 7           Los Angeles, California 90012
             Telephone: (213) 894-0165
 8           Facsimile: (213) 894-7819
             E-mail: Daniel.Blau@usdoj.gov
 9
       Attorneys for Defendants Azar, Sharpless, 1
10     FDA, HHS, and United States
11
                                 UNITED STATES DISTRICT COURT
12
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                         WESTERN DIVISION
14
       SEMLER RESEARCH CENTER                        No. CV 18-00534 CBM (AFMx)
15     PRIVATE LIMITED, an Indian
       Corporation,                                  STATEMENT OF CITATIONS
16
                   Plaintiff,                        Honorable Consuelo B. Marshall
17                                                   United States District Judge
                          v.
18
       UNITED STATES FOOD AND DRUG
19     ADMINISTRATION, et al.,
20                 Defendants.
21
22
23
24
25
26
27           1
               Norman E. Sharpless, M.D., became Acting Commissioner of Food and Drugs
28     on the afternoon of April 5, 2019. Pursuant to Fed. R. Civ. P. 25(d), he is substituted for
       Scott Gottlieb, M.D.
     Case 2:18-cv-00534-CBM-AFM Document 69 Filed 05/28/19 Page 2 of 2 Page ID #:457




 1             As requested by the Court, below are full citations for the two recent decisions
 2     referenced by counsel for the individual defendants during oral argument held May 28,
 3     2019.
 4             1.    Rodriguez v. Swartz, 899 F.3d 719 (9th Cir. 2018), petition for cert. filed,
 5     2018 U.S. S. Ct. Briefs LEXIS 3314 (U.S. Sept. 7, 2018) (No. 18-309);
 6             2.    Lanuza v. Love, 899 F.3d 1019 (9th Cir. 2018).
 7
 8      Dated: May 28, 2019                       Respectfully submitted,
 9                                                NICOLA T. HANNA
                                                  United States Attorney
10                                                DAVID M. HARRIS
                                                  Assistant United States Attorney
11                                                Chief, Civil Division
                                                  JOANNE S. OSINOFF
12                                                Assistant United States Attorney
                                                  Chief, General Civil Section
13
14
15                                                   /s/
                                                  DANIEL BLAU
16                                                Assistant United States Attorney
17                                                Attorneys for Defendants Azar, Sharpless,
18                                                FDA, HHS, and United States
19
20
21
22
23
24
25
26
27
28
                                                     1
